This is a controversy between the defendant in error, Guy, and the plaintiffs in error, Seamons Oil Company and Empire Gas  Fuel Company of Texas, over the sum of $960, on deposit with the plaintiff in error, Farmers' State Bank  Trust Company of Gorman, Tex. The nature and result of the suit is fully shown by opinions heretofore rendered herein by this court and the Commission of Appeals, to which reference is here made. See Seamans Oil Co. v. Guy, 239 S.W. 696, 262 S.W. 473, and276 S.W. 424. The issue, as between Guy on the one part and the first two named plaintiffs in error on the other part, is determined in favor of said plaintiffs in error, by the opinion of the Commission of Appeals in answer to certified questions. 276 S.W. 424. The Farmers' State Bank Trust Company was a stakeholder of the fund and claimed an attorney's fee of $100, This claim was sustained by the former opinion of this court. The first two named plaintiffs in error have not contested the right of said bank to the allowance of such fee. The judgment of the lower court is reversed, and here rendered as follows: That Guy take nothing; that said bank be allowed an attorney's fee of $100, to be paid out of the fund in controversy; that the first two named plaintiffs in error recover the balance of said fund, the same being $86O. Reversed and rendered.